Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I, Figs 5, 9, Claims 1-7, 10-13, 16-19 in the reply filed on 9/1/2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “303” has been used to designate both first leaf and second leaf within fig 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-7, 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites ‘a latch to maintain the interior cage in a closed position until released and to maintain the interior cage in the open position until released according to the rotation of the interior compartment’, the claim is unclear since one of ordinary skill in the art does not understand how the open position is not already released. It seems that the claim may mean to say ‘and to maintain the interior cage in the partially open position until released’. It seems that the claim could also mean to say ‘and to maintain the interior cage in the open position until latched ’. For purposes of this action the claim is understood as saying ‘and to maintain the interior cage in the open position until latched’, which seems to have support from figs 7a, 8a.
Claim 1 recites ‘a latch to maintain the interior cage in a closed position until released and to maintain the interior cage in the open position until released according to the rotation of the interior compartment’, without antecedent basis for rotation of the interior compartment. Claim does have antecedent basis for rotation of the interior cage.  The claim is unclear since until released according to the rotation of the interior cage ’.
Claim 16 has very similar language and similar issues.
Claims 2-7, 17-19 are rejected for depending upon indefinite claims.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


Claims 1-7, 10-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9,699,931 B1, hereinafter Chen) in view of Strickland (US 10031561 B1, hereinafter Strickland)
1. Chen teaches an apparatus, comprising: a 
an interior cage (11) installed in the interior compartment, the interior cage including a plurality of pockets (spaces for HDDs within 10 and 20) into which storage media are mounted (col 3 lines 6-9 indicate multiple HDDs) when in use and having a back edge (right edge of 11 in fig 7); 
a hinge (unlabeled hinge in figs 7-9) by which the interior cage is rotatably mounted to the 
a lift (200 including 300) to rotate the interior cage at least partially to an open position (col 4 lines 20-24 recite ‘The elastic force is applied to the position cam 200 … and the position latch 100 is thereby released from the position cam 200’); and
a latch (100) to maintain the interior cage in a closed position until released (col 4 lines 20-24 recite ‘The elastic force is applied to the position cam 200 … and the position latch 100 is thereby released from the position cam 200’) and to maintain the interior cage in the open position until latched according to the rotation of the interior cage (figs 10-12).
However Chen fails to specifically teach that the drive chassis is a 1U drive chassis.
Strickland teaches a drive chassis is a 1U drive chassis (col 3 lines 12-19).

2. Chen and Strickland teach the apparatus of claim 1, wherein Chen further teaches: 
the plurality of compartments further includes an edge compartment (compartment for 20); and further comprising: 
an edge cage (21) installed in the edge compartment, the edge cage including a first plurality of pockets (spaces for HDDs within 10 and 20) into which storage media are mounted (col 3 lines 6-9 indicate multiple HDDs) when in use and having a second back edge.

3. Chen and Strickland teach the apparatus of claim 2, wherein Chen further comprising: 
a second hinge (not shown in figs, see col 2 lines 60-62), wherein the edge cage is rotatably mounted to a second partition at the second back edge thereof by the second hinge (col 2 lines 60-62 recite ‘the second tray 20 might be pivoted on the first tray 10 and carried on the first tray 10’).
Also Strickland further comprising: 
a second hinge (140), wherein the edge cage is rotatably mounted to a second partition at the second back edge thereof by the second hinge (figs 2, 3, also col 4 lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Strickland into the device of Chen. The ordinary artisan would have been motivated to modify Chen in the above manner for the purpose of having more flexibility in use.

4. Chen and Strickland teach the apparatus of claim 1, wherein Chen further teaches the hinge is a leaf hinge, the leaf hinge further comprising: 
a first leaf (see annotated fig 9 below) affixed to the back edge of the interior cage; 
a second leaf (see annotated fig 9 below) affixed to the partition; and 
a pivot between the first leaf and the second leaf around which the first leaf and the interior cage are to rotate into the open position (see annotated fig 9 below).


    PNG
    media_image1.png
    620
    1022
    media_image1.png
    Greyscale



5. Chen and Strickland teach the apparatus of claim 1, wherein Chen further teaches the interior cage (11) is mounted to the 1 U drive chassis on the partition (10).



7. Chen and Strickland teach the apparatus of claim 6, wherein Chen further teaches the latch (100) includes: 
a first latch piece (120, figs 11, 12) defining a first tab (121), the first latch piece being biased in a first direction and releasing the interior cage to rotate into the open position (fig 11) responsive to the operation of the biasing member when the bias in the first direction is overcome (looking at fig 12 and then fig 11); and 
a second latch piece (110) mechanically engaged with the first latch piece that defines a second tab (protrusion between 110 and 120) that locks the interior cage in the open position when the bias in the first direction is released (looking at figs 12, 11, 10).

10. Chen teaches a method for installing a device cage in a 
partitioning a 
installing an interior cage (11) in the interior compartment, the interior cage being rotatably mounted to a partition (tray 10) by a hinge (unlabeled hinge in figs 7-9) and latched into a closed position (figs 2, 7, 12); 
releasing a latch (100) to permit upward rotation of the interior cage (figs 12, 11, 10); 


latching the interior cage in the open position (col 2 lines 29-31).
However Chen fails to specifically teach that the chassis is a 1U drive chassis
Strickland teaches a chassis is a 1U chassis (col 3 lines 12-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Strickland into the device of Chen. The ordinary artisan would have been motivated to modify Chen in the above manner for the purpose of working with components that are designed to industry standards.


11. Chen and Strickland teach the method of claim 10, Chen further comprising: 
accessing storage media (col 3 line 8 recites ‘maintaining the HDDs’) while the interior cage is rotated into the open position (fig 3); and 
rotating the interior cage to a closed position (figs 10-12).

12. Chen and Strickland teach the method of claim 10, wherein Chen further teaches the releasing the latch includes moving a first latch piece in a forward direction or a rearward direction (figs 7, 9, 10-12 indicate that 120 moves rearward as the latch is released).

13. Chen and Strickland teach the method of claim 12, wherein Chen further teaches rotating the interior cage to the open position includes permitting a lift to rotate the interior cage upon releasing the latch (see col 4 lines 20-24, and also note that the lift 300 biases towards fig 10).

16. Chen teaches an apparatus, comprising: 
a 
an interior cage (11) installed in the interior compartment, the interior cage including a plurality of pockets (spaces for HDDs within 10 and 20) into which storage media are mounted (col 3 lines 6-9 indicate multiple HDDs) when in use and having a back edge (right edge of 11 in fig 7);
means for rotating the interior cage (unlabeled hinge in figs 7-9) relative to the 
means for lifting (200 including 300) the interior cage to rotate the interior cage at least partially to an open position until released (col 4 lines 20-24 recite ‘The elastic force is applied to the position cam 200 … and the position latch 100 is thereby released from the position cam 200’); and 
means for latching (100) the interior cage in a closed position until released  (col 4 lines 20-24 recite ‘The elastic force is applied to the position cam 200 … and the position latch 100 is thereby released from the position cam 200’) and in the open position until released according to the rotation of the interior cage (figs 10-12).

However Chen fails to specifically teach that the drive chassis is a 1U drive chassis
Strickland teaches a drive chassis is a 1U drive chassis (col 3 lines 12-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Strickland into the device of Chen. The 

17. Chen and Strickland teach the apparatus of claim 16, wherein Chen further teaches: 
the plurality of compartments further includes an edge compartment (compartment for 20); and further comprising: 
an edge cage (21) rotatably installed in the edge compartment, the edge cage including a first plurality of pockets (spaces for HDDs within 10 and 20) into which a plurality of the storage media are mounted (col 3 lines 6-9 indicate multiple HDDs) when in use and having a second back edge.

18. Chen and Strickland teach the apparatus of claim 16, wherein Chen further teaches the rotating means is a hinge (figs 7-9).

19. Chen and Strickland teach the apparatus of claim 16, wherein Chen further teaches the lifting means includes a biasing member (300) to bias the interior cage to a partially open position (see col 4 lines 20-24, and also note that the lift 300 biases towards fig 10).

	

Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841